Citation Nr: 1133838	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Grave's disease, status post radioactive iodine therapy with resultant hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976 and from April 1981 to January 1983.  The Veteran also had a period of service with a reserve component in between her two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2008, the Veteran testified at a central office hearing before the undersigned.  In June 2008, the Board remanded the appeal for further development.  In a subsequent June 2010 rating decision, the RO granted service connection for her bipolar disorder and chronic fatigue syndrome.  Therefore, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  


FINDINGS OF FACT

1.  The competent and credible evidence does not show clear and unmistakable evidence demonstrating that the Veteran's Grave's disease existed prior to her entry onto either of her periods of active duty.

2.  The preponderance of the competent and credible evidence is against finding that current Grave's disease was present while on active duty, is related to either of the Veteran's periods of active duty, or was caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Grave's disease, status post radioactive iodine therapy with resultant hypothyroidism, was not incurred in or aggravated by military service and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102, has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in May 2004, issued prior to the February 2005 decision, along with letters dated in March 2006, July 2008, and March 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even though the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of her claim, providing the Veteran with adequate notice in the subsequent letters followed by a readjudication of the claim in the June 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including her service treatment records, which includes June 1975 hospitalization records from the 97th General Hospital; reserve component treatment records; her records from Cape Fear Valley Medical Center and, in substantial compliance with the Board's June 2008 remand instructions, her records from the Social Security Administration (SSA) and her most recent treatment records from the Durham and Fayetteville VA Medical Centers.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As to the remand directions that the AMC attempt to obtain Daniel Uba, M.D.'s, records, the Board notes that despite the AMC requesting these records in November 2009, Dr. Uba did not provide the requested records.  Moreover, in December 2009 the AMC notified the Veteran of this fact and told her that it was ultimately her responsibility to obtain these records and invited her to provide the records to the AMC.  No records were thereafter forthcoming from the Veteran or Dr. Uba.  Given the above development, the Board finds that there has been substantial compliance with the Board's June 2008 remand instructions and adjudication of the current appeal may go forward without these records.  Id; Also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street[,]" if a veteran desires help with her claim, he must cooperate with VA's efforts to assist him.).

As to the remand directions that the AMC attempt to obtain the missing service hospitalization records from 1975 from the 97th General Hospital in Frankfurt, Germany, as noted above, these records are found in the claims file.  Therefore, the Board finds that no further development is required.

As to the remand directions that the AMC attempt to obtain the missing separation examination from the Veteran's first period of active duty, the post-remand record shows that the AMC requests the separation examination in October 2008.  However, in December 2008 and January 2009 the National Personnel Records Center (NPRC) notified VA that this record could not be found.  In September 2009, the AMC both prepared a memorandum of unavailability outlining the steps to obtain her separation examination and notified the Veteran that this record was not available as well as invited her to provide VA with copies of any service medical records she may have.  No records were forthcoming from the Veteran. 

Given the above development, the Board finds that there has been substantial compliance with the Board's June 2008 remand instructions and adjudication of the current appeal may go forward without this record.  Id; Also see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the missing separation examination, the Board also notes that where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The record also shows that the Veteran was afforded a post-remand VA examination in August 2009 that both substantially complied with the Board's June 2008 remand instructions and is adequate to adjudicate the claim because the examiner reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the origin or etiology of her disorder as well as a rational for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran claims that her Grave's disease was directly caused by her two periods of active duty and/or reserve component service.  In the alternative, it is alleged that her Grave's disease pre-existed both her periods of active duty and was aggravated by that service.  It is also alleged that her Grave's disease disorder was caused or aggravated by her service connected psychiatric disorder and/or chronic fatigue syndrome.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Aggravation

The Board will first consider the question of aggravation because the Veteran claim's that her Grave's disease existed prior to her first and/or second period of military service and was aggravated by that service.

However, while the Veteran's February 1981 entry examination for her second period of active duty service noted a history of problems with sleeping and depression, neither this examination nor the May 1973 entry examination diagnosed Grave's disease.  In this regard, as will be reported in more detail below, VA examiners in November 1998, September 2000, October 2000, November 2001, and August 2009 are uniform in opining that her Grave's disease did not manifest itself for the first time until post-service in 1993.  Moreover, while Dr. Uba opined in November 2004 that her Grave's disease first manifested itself while she was on active duty, he did not opine that it started before either of her periods of active duty.  Therefore, the record does not include any medical opinion that the Veteran's Grave's disease started before either of her periods of active duty.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Moreover, the Board finds that the lay statements by a Veteran and her family concerning a preexisting condition are not sufficient to rebut the presumption of soundness because such an opinion requires medical expertise which they do not have.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) ("noted" means detected on induction examination, not just history of pre-service existence recorded at the time of the examination).  

Furthermore, the Board notes that, while treatment records during her second period of active duty documented complaints and treatment for difficulty sleeping, chronic fatigue, nervous trouble, episodes of dizziness, stomach pain, weight change, and complaints regarding watery and burning eyes, service treatment records are negative for a diagnosis of Grave's disease during either of her periods of active duty.  Moreover, the Board finds this negative evidence more competent and credible than these lay claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

Accordingly, the Board finds that the Veteran has not presented clear and unmistakable evidence to rebut the presumption that she entered either of her periods of military service in a sound condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain clear and unmistakable evidence demonstrating that Grave's disease existed prior to either of her periods of active duty service, the next question for the Board to consider is whether Grave's disease is directly caused by her military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that during the Veteran's second period of military service, service treatment records document her complaints of difficulty sleeping and of chronic fatigue.  She also complained of nervous trouble and episodes of dizziness.  Her service treatment records also include a notation regarding stomach pain as well as a weight change and complaints regarding watery and burning eyes.  Moreover, the Board acknowledges that the Veteran is competent to report having problems with stomach pain, irritability, fatigue, and insomnia on active duty and since that time, including while training with a reserve component, because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Board finds that service treatment records, including the May 1973 and February 1981 entry examinations as well as the December 1982 separation examination, which are negative for a diagnosis of Grave's disease more competent and credible than the lay claims from the Veteran's and others found in the record regarding service incurrence.  See Maxson, supra; Forshey, supra.  Accordingly, entitlement to service connection for Grave's disease, based on active duty and/or active duty for training (ACDUTRA) service, must be denied despite the documented complaints found in the service treatment records.  38 U.S.C.A. §§ 101(24), 106, 110, 1131; 38 C.F.R. § 3.303(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the record shows the Veteran being diagnosed with Grave's disease for the first time in 1993 - almost twenty years after her separation from her first period of active duty and ten years after her separation from her second period of active duty.  Specifically, at that time, it was noted that she had been diagnosed with hyperthyroidism after complaining of a six month history of a swollen neck with weight loss and nervousness.  She was treated with radioactive Iodine and in July 1993 was noted to be hypothyroid.  She was then started on thyroid hormone replacement.

Furthermore, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what she sees and feels; for example, the claimant is competent to report that she had problems with weight fluctuation, nervousness, and a swollen neck since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges, as it did above, that lay persons other than the Veteran are competent to give evidence about what they see, such as the claimant appearing to gain or loss weight and be nervous.  Id.  

However, the Board finds more competent and credible the medical evidence, which is negative for a diagnosis of Grave's disease prior to 1993, than these lay claims to the contrary.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of her low back condition).  If she did have a problem with Grave's disease while on active duty and since that time it would appear only logical that her treating physicians would have diagnosed it prior to 1993.  Instead, her 1984 to 1992 private treatment records from Cape Fear Valley Medical Center are negative for complaints or treatment for symptoms of Grove's disease or a diagnosis of Grave's disease.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, including reserve component records, which are negative for complaints, diagnoses, or treatment for the claimed disorder for almost two decades after her separation from her first period of active duty and a decade after her separation from her second period of active duty, than the Veteran's and others lay claims to the contrary.  Therefore, entitlement to service connection for Grave's disease due to post-service continuity of symptomatology, based on active duty and/or ACDUTRA service, must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that in November 2004 Dr. Uba, after reviewing service treatment records and post-service VA treatment records provided to him by the claimant and reporting that he had treated the Veteran for the last six months, noted that during her two periods of active duty the appellant complained of weight loss, fatigue, and insomnia.  It was also noted that service treatment records reported her thyroid function test was normal in 1981, he did not have a copy of the 1981 test for his review, and there was no further documentation of thyroid function until 1993.  Thereafter, Dr. Uba opined that it "is interesting to note that she was diagnosed with Grave's disease in a civilian medical facility following investigation for the same complaints that she had presented to the military medical facilities.  This does leave reasonable doubt as to the exact time of development of Grave's disease . . . Conclusion, [the Veteran's] complaint's of weight loss, fatigue[,] and apathy [while on active duty] are as likely as not the first sign of Grave's disease."

On the other hand, the November 1998 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that the Veteran developed Grave's disease in 1993 based on the medical evidence found in her in-service and post-service record including laboratory findings.

Likewise, in a September 2000 VA opinion from a medical doctor from the Department of Internal Medicine it was reported as follows:

I have reviewed the active service records regarding [the Veteran].  There is no data on any physical examination suggesting a goiter.  An examination of the neck [in May 1981] does not mention any evidence of thyroid abnormality.  Thyroid function studies done [in November 1981] do not reveal hypothyroidism, but suggest a decreased level of thyroid binding globulin (TGB).  These results are consistent with normal thyroid function at that time.

The records do indicate that [during the later part of 1982] her eyes watered and burned with straining . . .  Although eye findings could be secondary to Grave's . . . eye consultations in [October and November 1982] do not comment on any hypothyroid eye findings or findings secondary to Grave's disease being present.  Based on these records I cannot find evidence to support the diagnosis of Grave's disease.  

Similarly, in an October 2000 VA opinion from the Chief, General Internal Medicine, it was reported that he had reviewed the Veteran's records, but found no proof that her Grave's disease existed while she was in military service.  He noted that on some of her physical examinations, "weight change" had been indicated.  However, he also stated that there was no indication from her records that this was attributable to Grave's disease.

Thereafter, at the November 2001 VA examination, after a review of the record on appeal and an examination of the claimant, it was opined that despite the Veteran's complaints of chronic fatigue, etc., while on active duty in 1981, thyroid function testing completed in November of that year were completely within normal limits.  The physician concluded that he could find no evidence that the appellant had any abnormality associated with her thyroid gland prior to the diagnosis of Grave's disease made in 1993.

Subsequently, in August 2009 VA obtained another medical opinion from an Assistant Clinical Professor of Medicine at Duke University and the Chief of the Endocrine Division at the Durham VA Medical Center.  That physician, after a review of the record on appeal and an examination of the claimant, opined as follows: 

In my opinion, it is unlikely (less than 50% likely) that her symptoms manifested during service were related to Grave's disease.  There is in fact good evidence to suggest that her thyroid function was normal at the time that she reported several years' worth of fatigue in 1981.  Although Dr. Uba provided a differing opinion in 2004, he comments that the thyroid hormone levels from 1981 were not available to him for review.  Furthermore, in my opinion it is most likely that hypothyroidism  . . .  to Grave's disease would have been clinically inapparent for the ten years between her discharge from the service in 1983 and the time of Grave's diagnosis in 1993. 

The Board does not find the opinion provided by Dr. Uba to be competent and credible because, while it noted the thyroid function test was normal in 1981, it did not take into account the fact that neither the in-service or post-service record show an abnormal thyroid test or a diagnosis of Grave's disease until a decade after her separation from her second period of military service even though the record documents her receiving regular medical care during this time.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  If she did have a problem with Grave's disease in-service and since that time, it appears only logical that she would have complained of the observable adverse symptomatology during this time. 

The Board also finds the VA opinions more credible than Dr. Uba's opinion because the VA opinions provided reasons and bases for their conclusions, along with a citation to relevant medical evidence found in the record to support the conclusions, and, as to the most recent VA opinion, took into account Dr. Uba's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board also finds the October 2000 and August 2009 VA opinions more credible than Dr. Uba's opinion because these opinions were provided by physicians who are the heads of their respective departments at their VA Medical Centers and the 2009 VA examiner is also a professor of medicine and therefore the Board finds that they have greater expertise in this field of medicine than Dr. Uba.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the most competent and credible medical evidence of record does not show a causal association or link between the Veteran's Grave's disease and an established injury, disease, or event of active duty and/or ACDUTRA service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran's and the other lay statements in support of her claim asserting that the claimant's Grave's disease was caused by her active duty and/or ACDUTRA service, the Board finds that the appellant's Grave's disease may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that these lay opinions that her Grave's disease was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more credible the opinion by the medical expert at the VA examinations discussed above than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The appellant has also submitted medical treatise evidence regarding the diagnosis and treatment of Grave's disease.  In this regard, the Board notes that medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

The treatise information submitted by the appellant only provides generic information regarding the diagnosis and treatment of Grave's disease.  Therefore, the Board finds that this evidence is only entitled to limited probative value, as it is not supported by any definitive or concrete medical opinions.  In sum, even in light of this additional evidence, the Board finds that the most competent and credible evidence of record reflects no relationship between the claimant's post-service Grave's disease and her military service.

Based on the discussion above, the Board also finds that service connection for Grave's disease is not warranted due to in-service incurrence, based on active duty and/or ACDUTRA service, because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As for service connection based on Grave's disease being caused by her inactive duty for training (INACDUTRA) with a reserve component under 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, the Board notes that the disability the Veteran is seeking service connection for is a chronic disease process and not the result of an injury.  Therefore, the Board finds that entitlement to service connection for Grave's disease based on any INACDUTRA with a reserve component must also be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a).  

Secondary Service Connection

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's Grave's disease was caused or aggravated by any of her service connected disabilities.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  

In fact, the November 1998 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that while her Grave's disease aggravated her psychiatric disorder, psychiatric disorders do not cause or aggravate Grave's disease.  

Similarly, the August 2009 VA examiner, also after a review of the record on appeal, opined as follows: 

In my opinion, it is unlikely (less than 50% likely) that this [V]eteran's Grave's disease is due to, or has been chronically worsened by, chronic fatigue syndrome and/or bipolar disorder.  In am unaware of causative relationship between the conditions specified, although there may be some overlap in the types of symptoms caused by these conditions (e.g. fatigue, changes in weight).   

These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

As to the lay assertions that the claimant's Grave's disease was caused or aggravated by her service connected psychiatric disorder or chronic fatigue syndrome, the Board finds more credible the opinion by the medical expert at the VA examinations that there was no such relationship than these lay claims.  See Black, supra. 

Based on the discussion above, the Board also finds that service connection for Grave's disease is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between the disability and any already service connected disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Conclusion

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for Grave's disease, status post radioactive iodine therapy with resultant hypothyroidism, based on all theories of entitlement.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.310. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 

evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for Grave's disease, status post radioactive iodine therapy with resultant hypothyroidism, is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


